Citation Nr: 0627296	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  06-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for Meniere's disease 
(to include vertigo).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active service from December 1942 to December 
1945 and from October 1950 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Custody of the case was subsequently transferred to 
the VA RO in Portland, Oregon.  

In the veteran's Notice of Disagreement (NOD) was received on 
February 17, 2005, within one year of notification, by letter 
of February 19, 2004, of the denial of service connection for 
the claimed disorders.  After the January 2006 Statement of 
the Case (SOC), the veteran's VA Form 9, perfecting the 
appeal was received in February 2006.  In this latter 
document, the veteran requested a hearing at the RO before a 
Member of the Board (Veterans Law Judge (VLJ)).  This type of 
hearing is commonly referred to as a Travel Board hearing.  
In an attachment to VA Form 9 received in March 2006, the 
veteran requested an RO hearing.  In April 2006 the veteran 
requested a Videoconference hearing at the RO before a VLJ 
sitting in Washington, D.C.  

The RO subsequently sought clarification as to the type of 
hearing desired.  In a VA Form 21-4138, Statement in Support 
of Claim received by the RO in July 2006, the veteran's 
representative clarified that the veteran wants an RO hearing 
before a Decision Review Officer. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a hearing 
at the RO before a DRO.  Notify him of 
the time, date, and location of his 
hearing.  Put a copy of this letter in 
the claims file.  If he changes his mind 
and decides he does not want a hearing, 
such must be documented in the record.  

2.  Thereafter, after determining if any 
additional development is warranted, 
readjudicate the claims for service 
connection for bilateral hearing loss, 
tinnitus and Meniere's disease (vertigo) 
based on the additional evidence 
obtained.  If any of the benefits 
requested remains denied, prepare a 
Supplemental Statement of the Case 
(SSOC) and send it to the veteran and 
his representative.  An appropriate 
period of time must be provided to 
respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

